Appeal from an order of the Warren County Court which denied appellant’s motion in the nature of a writ of error coram nobis to set aside a conviction entered after a plea of guilty to grand larceny in the second degree on March 9, 1955. Appellant’s sole contention is that the indictment to which he entered a plea of guilty was insufficient. The indictment was for the theft of an automobile. It is apparently conceded that the indictment satisfies the requirements of section 275 of the Code of Criminal Procedure except that it does not identify by name the true owner of the automobile alleged to have been the subject of the larceny. While we think that the indictment was adequate, and if not appellant’s remedy was a motion for a bill of particulars, the decision of this appeal need not rest upon that ground alone. The defendant, although represented by counsel, did not demur to the indictment or otherwise raise the question of the sufficiency of the indictment, but entered a plea of guilty thereto. Questions as to the sufficiency of an indictment must be raised before judgment. (Code Crim. Pro., § 321; People ex rel. Pennenga v. Morhous, 282 App. Div. 1090; People v. Portner, 278 App. Div. 787.) Moreover, coram nobis is not a proper remedy for an alleged error which appears upon the face of the record. (People v. Waterman, 5 A D 2d 717.) Order affirmed. We note that H. Glen Caffry, Esq., was assigned by this court to represent the appellant on this appeal. He has prepared a record and brief on behalf of the appellant which carried out the assignment in a most commendable manner. Foster, P. J., Bergan, Coon and Gibson, JJ., concur; Herlihy, J., taking no part.